Citation Nr: 1603252	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


WITNESSES AT HEARING ON APPEAL

Veteran's spouse and H.T.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to January 1975.  He died on September [redacted], 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington, that denied service connection for the cause of the Veteran's death. 

The Veteran's widow, I.J.B., originally applied for dependency and indemnity compensation (DIC) benefits.  She passed away on May [redacted], 2012.  The widow's daughter has been substituted as the claimant in this matter to complete the processing of the widow's claim.  (She submitted a request for substitution in November 2012, within one year following the widow's death.  Eligibility to substitute was granted in December 2012 by the Regional Office (RO)).

In October 2010, the Veteran's widow and T.H. testified at a personal hearing before the Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

The case was remanded in August 2011 and has been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that VA has complied with its duty to notify the claimant.

The Board finds that the Appellant has not been fully informed of the evidence necessary to substantiate her claim as set out under the Veterans Claims Assistance Act of 2000 (VCAA).  In the context of a claim for DIC benefits under 38 U.S.C.A. § 1310, VCAA notice must include a statement of the conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on a non-service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  A review of the Veterans Benefits Management System (VBMS) e-folders demonstrates that the Veteran's late spouse was sent a VCAA notice letter in December 2006 and the Veteran's daughter was sent a notice letter in December 2012.  Neither letter complied with Hupp.  Thus, the Board finds that remand is required so that the Appellant can be provided with another VCAA notice letter that complies with the United States Court of Appeals for Veterans Claims (Court) holding in Hupp.  This is critical in light of the Appellant's substitution in the claim, and the fact that the Appellant is not presently represented in this case.  It appears from the Appellant's statements that she believes that she is currently represented by her mother's representative.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information and evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death as outlined by the Court in Hupp, supra.  Specifically, the Appellant should be informed conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate this DIC claim; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected the critical elements missing in this claim (including evidence of the Veteran's presence on the landmass of Vietnam, and/or a medical nexus linking his disabilities with military service). 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

3.  If the benefit sought on appeal remains denied, the AOJ must provide the Appellant with a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the Veterans VBMS e-folder is returned to the Board for further appellate consideration

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




